B. F. SAFFOLD, J.
The motion to strike the case from the docket was properly overruled. A general appearance by the defendant cures the want of service of process, and is a waiver of any defect or irregularity in the service.— *691Goldsmith v. Stetson & Co., 39 Ala. 184; Lampley v. Blavers et al., 25 Ala. 534.
The testimony of West respecting the value of the cotton, was admissible. The price which a similar quality sold for, on the day of the levy, in the city of Montgomery, only twenty-eight miles distant, was a criterion from which the value of this cotton could be deduced.—Ward v. Reynolds, 32 Ala. 384; Foster v. Rogers, 27 Ala. 602.
The charge asked was properly refused. The father had given his children, all of whom were over twenty-one years of age, except one, the use of two or three acres of arable land, for one year, the rent of which was probably not more than five or six dollars. It was not shown that he was insolvent, or that the gift impaired his means of paying his debts. The cotton levied on was the product of the labor of these children.
The judgment is affirmed.